PEARSON, Judge,
joined by
GRUNICK, Judge
(dissenting):
The majority’s conclusion that appellant voluntarily consented to provide a urine specimen is wrong as a matter of law, their de novo review notwithstanding. We conclude the military judge abused his discretion by (1) erroneously shifting the burden of proof on the consent issue to appellant and (2) erroneously concluding appellant was not entitled to an explanation of the difference between command-directed and consent testing. See United States v. Middleton, 10 M.J. 123 (C.M.A.1981).
SHIFTING OF BURDEN
When the government relies on consent as a basis for obtaining a urinalysis specimen from a military member, the government has the burden of proving by clear and convincing evidence, based on the totality of the circumstances, that the member freely and voluntarily consented. Mil.R.Evid. 314(e); United States v. Goudy, 32 M.J. 88 (C.M.A. 1991); United States v. Murphy, 36 M.J. 732 (A.F.C.M.R.1992). The military judge clearly showed he shifted that burden to appellant by the following language, “Therefore, I find no evidence to indicate clearly or convincingly that this was not entirely voluntary on her part----” (emphasis added).
Some may argue we are splitting hairs much too fine in our dissection of the judge’s ruling. However, words are a lawyer’s lifeblood. We do not believe it too heavy a burden to ask that judges be precise in their rulings, particularly when one’s constitutional rights or liberty are at stake.
EXPLANATION OF TESTING DIFFERENCES
The military judge also erred as a matter of law in holding that appellant was not entitled to an explanation of the difference between a consent urinalysis and a command-directed one.
The military judge found appellant asked the first sergeant the following question before departing her dormitory room, ‘What if I don’t volunteer to do this, didn’t volunteer?” The judge found the first sergeant replied, “You would have been directed.” The military judge also accepted appellant’s testimony that she did not read the urinalysis form, Dover Form 1, before she signed it. Neither the first sergeant nor the form informed appellant of her right to withdraw consent or the difference between a consent test and a “directed” one.
*885The results of a consent urinalysis are admissible against an accused in a court-martial or other disciplinary proceeding while those from a command-directed test are not (absent a few exceptions not relevant here). Air Force Regulation 30-2, Social Actions Program, ¶¶ 5-7, 5-8 (18 April 1986, Change 1, 19 August 1988). While appellant failed to read the consent section of the form at her peril, Goudy, at 91, once the first sergeant brought up the issue of a command-directed test, he had the obligation to explain the difference between the two tests to her. See Goudy; United States v. McClain, 31 M.J. 130 (C.M.A.1990); United States v. White, 27 M.J. 264 (C.M.A.1988); United States v. Peoples, 28 M.J. 686 (A.F.C.M.R. 1989).
“Failure to advise an accused of the critical difference between a consent and a command-directed urinalysis, once the subject is raised, converts what purports to be consent to mere acquiescence.” United States v. Cook, 27 M.J. 858, 859 (A.F.C.M.R.1989). While appellant had already given an oral and written expression of consent, she could withdraw that consent up until the time she actually provided the specimen. However, the first sergeant’s guidance to her was that withdrawal of consent was not a viable option. United States v. Pellman, 24 M.J. 672, 675 (A.F.C.M.R.1987).
Generally, one who withdraws consent must give clear notice of the withdrawal, see United States v. Stoecker, 17 M.J. 158 (C.M.A.1984); however, the first sergeant nipped appellant’s withdrawal option in the bud. Appellant had little choice but to remain cooperative and helpful when told “You would have been directed,” after asking, ‘What if I don’t volunteer to do this, didn’t volunteer?” A right to withdrawal that may be. inhibited in such a manner is no right at all, particularly when an individual is not informed of the right to withdraw consent in the first place.
Appellant’s subjective state of mind also plays some part in our consent equation. See Murphy; United States v. Fox, 2 M.J. 377, 381 n. 3 (A.F.C.M.R.1977), aff'd, 4 M.J. 89 (C.M.A.1977). A weak personality, or “mindset” as the military judge called it, does not automatically render one’s consent to a search or seizure involuntary. Cf. United States v. Gill, 37 M.J. 501 (A.F.C.M.R. 1993) (weak personalty and voluntary confession). For example, a military member’s belief that a superior’s request is always the equivalent of an implied order does not make the member’s consent a mere submission to authority or acquiescence based on that belief alone. Goudy.
However, we should consider appellant’s state of mind in determining the impact of the first sergeant’s comments to her about a command-directed test and why appellant would appear so cooperative. Basically, the military judge found she was a plant person when confronted with authority. We agree with his observation, particularly when trial counsel failed to offer any evidence concerning appelant’s education, training, intellgence, and miltary background, all important factors in any consent analysis. In this regard, the miltary judge found appellant was a credible witness regarding her “mindset” about the consent issue.
The miltary judge found appelant had a “mindset” that “she should cooperate with virtually anything that an authority figure from the Air Force requested her to do with the impression, although incorrect, that any request was akin to an order in many respects and that if it was not eompled with, that it would be followed by an order.” More importantly for our analysis, the miltary judge found “[t]he response to her question as to what would have happened had she not voluntarily consented amounted] to simply reinforcing what she was already beleving.”
Finally, we note the government would have been in a worse position if appellant had read and understood each and every word of Dover Form 1. The command-directed section of the form stated “any information gained from the analysis of this urine specimen may be used for appropriate punitive action.” Such advice conveys a message not totaly in accord with the regulatory guidance and case law. The advice would materialy mislead a suspect that an order to produce a specimen would produce useable evidence *886whether the individual provided it voluntarily or not. Pellman.
CONCLUSION
We determine appellant’s consent was involuntary as a matter of law and would hold the October 18th urinalysis results were inadmissible since the government did not offer any other theory for admissibility. We would set aside the findings of guilty of the Additional Charge and its specification, and order a rehearing. We do not believe we may accurately reassess the sentence in this case as the court which sentenced appellant had to consider her a two time loser who had the audacity to continue to use cocaine while pending court-martial — we can’t envision a more aggravated drug use ease to face a military court. See United States v. Peoples, 29 M.J. 426 (C.M.A.1990).